DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/5/2022 and 8/11/2022 were filed after the mailing date of the Non-Final Rejection on 3/31/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/30/2022, with respect to the rejection(s) of claim(s) 11-19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Watson et al. (US 4,265,589; hereinafter Watson).
Applicant's arguments regarding the rejection of claims 1-10 under 35 USC 103 as being obvious over Chapman et al. (US 4,248,566; hereinafter Chapman) in view of Nenstiel (US 6,872,050) have been fully considered but they are not persuasive. Due to the amendments made to the claims, the previous rejection of claims 1-10 have been withdrawn and a new rejection has been made as being anticipated by Chapman. Applicant’s arguments regarding Chapman were not found persuasive. Applicant argued that Chapman fails to disclose all of the newly added limitations to claim 1. The Examiner respectfully disagrees. The three fasteners have been identified below in Figure I. For this reason Applicant’s argument has not been found persuasive. 

    PNG
    media_image1.png
    359
    418
    media_image1.png
    Greyscale

Fig. I. Chapman, Fig. 1 (Annotated)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “the second suction annular portion axially overlaps with the suction plate” in line 8. It is unclear how the second suction annular portion can axially overlap with the suction plate, as the second suction annular portion is part of the suction plate. This renders the claim indefinite. For examining purposes it was assumed that the suction plate was meant to be suction plate housing. 
	Claim 3 is rejected for depending upon claim 2. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8-10, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapman et al. (US 4,248,566; hereinafter Chapman). 
Regarding claim 1, Chapman (Fig. 1) discloses a centrifugal compressor assembly (10), comprising: a scroll assembly (12 and 28) comprising: a suction plate (12) defining an inlet fluid passage (18); a suction plate housing (28); a diffuser plate (98); and a collector (108); and an impeller (42) rotatably mounted in the scroll assembly (12 and 28) to compress fluid introduced through the inlet fluid passage (18); wherein the suction plate (12) is detachably coupled to the suction plate housing (28) via a first fastener, the suction plate housing (18) is detachably coupled to the collector (108) via a second fastener, and the diffuser plate (98) is detachably coupled to the collector (108) via a third fastener. Refer to Fig. II below. 

    PNG
    media_image1.png
    359
    418
    media_image1.png
    Greyscale

Fig. II. Chapman, Fig. 1 (Annotated)
Regarding claim 5, Chapman discloses the centrifugal compressor assembly of claim 1, wherein Chapman (Fig. 1) further discloses that the collector (108) comprises: a first axial flange; a body portion defining a discharge fluid path for a flow of fluid exiting the impeller (42); and a second axial flange. Refer to Fig. III below.  

    PNG
    media_image2.png
    470
    601
    media_image2.png
    Greyscale

Fig. III. Chapman, Fig. 1 (Annotated)
Regarding claim 8, Chapman discloses the centrifugal compressor assembly of claim 1, wherein Chapman (Fig. 1) further discloses the suction plate (12), the suction plate housing (28), the diffuser plate (102), and the collector (108). Since claim 8 is a product-by process claim and treated in accordance with MPEP 2113. Applicant's product (the suction plate (12), the suction plate housing (28), the diffuser plate (102), and the collector (108)), identified by the claimed process (casting), is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable. 
Regarding claim 9, Chapman discloses the centrifugal compressor assembly of claim 1, wherein Chapman (Fig. 1) further discloses that the fluid is capable of being a refrigerant.  Since the refrigerant relates to the intended use of the compressor, Chapman was interpreted as disclosing the limitation as the compressor is capable of compressing a refrigerant. 
Regarding claim 10, Chapman discloses the centrifugal compressor assembly of claim 9, wherein Chapman (Fig. 1) further discloses that the refrigerant is capable of being R1233zd.  Since the refrigerant relates to the intended use of the compressor, Chapman was interpreted as disclosing the limitation as the compressor is capable of compressing a refrigerant, such as R1233zd. 
Regarding claim 22, Chapman discloses the centrifugal compressor assembly of claim 1, wherein Chapman (Fig. 1) further discloses that the diffuser plate (98) and the suction plate housing (28) form a diffuser gap positioned between a collector passage of the collector (108) and the inlet fluid passage relative to an axial direction. Refer to Fig. IV.  

    PNG
    media_image3.png
    712
    718
    media_image3.png
    Greyscale

Fig. IV. Chapman, Fig. 1 (Annotated)

Claim(s) 11-13, 15-19 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson et al. (US 4,265,589; hereinafter Watson). 
Regarding claim 11, Watson (Fig. 1) discloses a centrifugal compressor assembly (Fig. 1), comprising: a scroll assembly comprising: a first scroll component comprising an outer flange and an annular portion extending in an axial direction and defining an inlet fluid passage; and a second scroll component comprising an axial flange extending in the axial direction and a body portion that defines a discharge fluid passage (18); and an impeller (14) rotatably mounted in the scroll assembly to compress fluid introduced through the inlet fluid passage; wherein the outer flange of the first scroll component is coupled with the axial flange of the second scroll component by a plurality of fasteners. Refer to Fig. V below.   

    PNG
    media_image4.png
    667
    699
    media_image4.png
    Greyscale

Fig. V. Watson, Fig. 1 (Annotated)
Regarding claim 12, Watson discloses the centrifugal compressor assembly of claim 11, wherein Watson (Col. 1, lines 40-44: disclosed by being a centrifugal refrigerant compressor) further discloses that the fluid is capable of being a refrigerant. 
Regarding claim 13, Watson discloses the centrifugal compressor assembly of claim 11, wherein Watson (Fig. 1) further discloses that the plurality of fasteners are located outside of the inlet fluid passage of the fluid. Refer to Fig. V above.   
Regarding claim 15, Watson discloses the centrifugal compressor assembly of claim 11, wherein Watson (Fig. 1) further discloses that the first scroll component is coupled to a plurality of inlet vanes (30) located upstream of the impeller (14). Refer to Fig. V above. 
Regarding claim 16, Watson (Fig. 1) discloses a centrifugal compressor assembly (Fig. 1), comprising: a scroll assembly comprising a suction plate housing and a suction plate, wherein the suction plate defines an inlet fluid passage to the centrifugal compressor, the suction plate and the suction plate housing overlap relative to an axial direction, and the suction plate extends radially inward from the suction plate housing; an impeller (14) rotatably mounted in the scroll assembly for compressing fluid introduced through the inlet fluid passage; and a diffuser system (interpreted as passage 18 and throttle plate 38); wherein the suction plate is detachably coupled to the suction plate housing by a plurality of fasteners. Refer to Fig. VI below. 

    PNG
    media_image5.png
    636
    681
    media_image5.png
    Greyscale

Fig. VI. Watson, Fig. 1 (Annotated)
Regarding claim 17,  Watson discloses the centrifugal compressor assembly of claim 16, wherein Watson (Fig. 1) further discloses that the plurality of fasteners are located outside of the inlet fluid passage. Refer to Fig. VI above. 
Regarding claim 18, Watson discloses the centrifugal compressor assembly of claim 16, wherein Watson (Fig. 1) further discloses that the removal of the suction plate permits a user to access a component (item 32 which is part of the throttle plate 38) of the diffuser system (18 and 38). Refer to Fig. VI above.   
Regarding claim 19, Watson discloses the centrifugal compressor assembly of claim 16, wherein Watson (Fig. 1) further discloses that the scroll assembly further includes a flow straightener (30) comprising a plurality of vanes (30), the flow straightener (30) coupled to the suction plate. Refer to Fig. VI above.   
Regarding claim 23, Watson discloses the centrifugal compressor assembly of claim 11, wherein Watson (Fig. 1) further discloses that the first scroll component comprises an additional annular portion extending in the axial direction such that the outer flange is disposed between the annular portion and the additional annular portion relative to the axial direction; the axial flange of the second scroll component overlaps with the additional annular portion of the first scroll component in the axial direction; and the axial flange of the second scroll component is positioned radially outward from the additional annular portion of the first scroll component. Refer to Fig. V above.  
Regarding claim 24, Watson discloses the centrifugal compressor assembly of claim 16, wherein Watson (Fig. 1) further discloses that the suction plate housing comprises an axial flange extending in the axial direction, the axial flange overlapping with the suction plate relative to the axial direction; and the suction plate comprises a radial flange extending in a radial direction perpendicular to the axial direction, wherein the radial flange of the suction plate and the axial flange of the suction plate housing are detachably coupled by the plurality of fasteners. Refer to Fig. VI above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 9,732,756; hereinafter An) in view of Bartholoma et al. (US 6,638,007; hereinafter Bartholoma). 
Regarding claim 1, An (Fig. 1-2) discloses a centrifugal compressor assembly (19), comprising: a scroll assembly comprising: a suction plate defining an inlet fluid passage (21); a suction plate housing; and a collector (15); and an impeller (7) rotatably mounted in the scroll assembly to compress fluid introduced through the inlet fluid passage (21); wherein the suction plate is detachably coupled to the suction plate housing via a first fastener, the suction plate housing is detachably coupled to the collector (15) via a second fastener. Refer to Fig. VII below. 

    PNG
    media_image6.png
    627
    810
    media_image6.png
    Greyscale

Fig. VII. An, Fig. 2 (Annotated)
An fails to disclose a diffuser plate and the diffuser plate is detachably coupled to the collector via a third fastener. 
Bartholoma (Fig. 1) teaches that the wall (19) forming the flow duct (9) is formed separately from the collector (10). Bartholoma (Fig. 1) teaches that the wall (19) is secured to the collector (10) by a fastener (18). By forming the wall of the duct so it is separately this would allow access to the exit of the impeller as well as the interior of the collector. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify An by forming the wall of the flow duct at the exit of the impeller as a separate wall fastened to the collector, as taught by Bartholoma, since it has been held that if it were desirable for any reason to obtain access to the exit of the impeller or the interior of the collector, it would have been obvious to make the wall of the flow duct at the exit of the impeller removable for that purpose. See MPEP 2144.04(V)(C). The removable wall was interpreted as the diffuser plate. 
Regarding claim 2, An, as modified, discloses the centrifugal compressor assembly of claim 1, wherein An (Fig. 1-2), as modified, further discloses that the suction plate comprises: a suction base plate comprising an outer suction flange detachably coupled to the suction plate housing via the first fastener, a first suction annular portion extending in a first axial direction from the suction base plate; and a second suction annular portion extending in a second axial direction from the suction base plate such that the second suction annular portion axially overlaps with the suction plate and extends inward from the suction plate housing. Refer to Fig. VII above.   
Regarding claim 3, An, as modified, discloses the centrifugal compressor assembly of claim 2, wherein An (Fig. 1-2), as modified, further discloses the suction plate housing comprises: a housing base plate comprising an outer housing flange (104); and a first housing annular portion extending in the first axial direction from the housing base plate. Refer to Fig. VII above.   

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 9,732,756; hereinafter An) in view of Matsuda et al. (US 2015/0114364; hereinafter Matsuda). 
Regarding claim 21, An, as modified, discloses the centrifugal compressor assembly of claim 1, but fails to disclose that the diffuser plate comprises a curvilinear surface forming a portion of a collector passage and the collector comprises an additional curvilinear surface forming an addition portion of the collector passage.  
Matsuda (Fig. 7) teaches a casing of a compressor portion of a turbocharger is formed of multiple segments (66, 116a, 124). Matsuda teaches that the casing portion (116a) that forms a portion of the discharge passage from the impeller also forms a portion of the collector passage. By forming the casing as so, this allows for simpler maintenance should only a portion of the casing become damaged, only the portion damaged would need to be replaced, rather than the entire casing. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify An by forming the diffuser plate so it forms a portion of the collector passage, as taught by Matsuda in order to produce the predictable result of simplifying maintenance on the compressor assembly. Matsuda teaches 
Allowable Subject Matter
Claim 7 is allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
***The Examiner would like to note that the use of the term “using” could change the scope of the claim and to make clear that the drive pin is part of the drive ring, the claim should be amended to read --a diffuser ring coupled to the drive ring by a drive pin--. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7: 
Closest prior art: Chapman et al. (US 4,248,566; hereinafter Chapman) and Nenstiel (US 6,872,050)
Chapman modified by Nenstiel discloses a variable geometry diffuser system, wherein the variable geometry diffuser system comprises: a drive ring rotatable by an actuator between a first position and a second position; and a diffuser ring coupled to the drive ring using a drive pin, the drive ring configured to move the diffuser ring between a retracted position and an extended position, the extended position causing a flow of fluid exiting the impeller to be substantially impeded or blocked from flowing through a diffuser gap downstream of the impeller.
The closest prior art fails to disclose or suggest alone or in combination that the drive ring extends radially between the suction plate and the suction plate housing. It would not be obvious to modify Chapman and Nenstiel with this limitation as it would overly complicate the casing of the compressor. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745